MEMORANDUM **
Felipe Arrevalo Garcia appeals pro se the district court’s denial of his 28 U.S.C. § 2255 motion challenging his conviction and sentence for conspiracy to manufacture methamphetamine with intent to dis*742tribute and manufacturing methamphetamine, in violation of 18 U.S.C. § 2 and 21 U.S.C. §§ 841 and 846. We have jurisdiction pursuant to 28 U.S.C. § 2253 and we affirm.
Garcia’s August 11, 2004 motion for reconsideration of his motion to broaden the certificate of appealability and his second motion to broaden the certificate of appeal-ability is DENIED. See 28 U.S.C. § 2253(c)(2).
Garcia’s argument that the district court erred in determining that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), should not apply retroactively on collateral review is foreclosed by United States v. Sanchez-Cervantes, 282 F.3d 664, 665 (9th Cir.2002), and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *742courts of this circuit except as provided by Ninth Circuit Rule 36-3.